Title: General Orders, 6 January 1783
From: Washington, George
To: 


                        
                            
                            Head Quarters Newburgh Monday January 6th 1783
                            Parole Xebeque,
                            Countersigns Yarmouth, Zenith
                        
                        For the day tomorrow Lieutenant Colonel Barber,
                        Major Oliver
                        For duty tomorrow the 2d New York regiment.
                        A sub serjeant, corporal and fifteen privates from the 4th Massachusetts regiment to be in readiness to
                            receive a number of naval prisoners of war to be sent from Westpoint, & conduct them to Philadelphia.
                    